DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheek US4372622.
Regarding independent claim 1, Cheek discloses, in Figures 1-8,
A system (Cheek; Fig. 1-8) for reducing friction between a casing string (Cheek; drill string 34 can function as a casing string and is thus a casing string) and a bore of a subterranean well (Cheek; Fig. 2) when moving the casing string within the bore of the subterranean well (Cheek; Fig. 2), the system having: a roller bearing assembly (Cheek; Fig. 1-3; ball bearing sub 10) including: a bearing body (Cheek; Fig. 1-3; the body of the ball bearing sub 10; col. 4:59-62 “elongated body”); and a plurality of spherical bearings (Cheek; the ball 

Regarding claim 3, Cheek discloses where the bore of the subterranean well is an open bore with an irregular inner diameter surface (Cheek; Fig. 2; intended-use).

Regarding claim 4, Cheek discloses where the casing string is a liner string (Cheek; drill string 34 can function as a liner string and is thus a liner string).

Claim(s) 1, 3-7, 9, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moellendick US20130319684.
Regarding independent claim 1, Moellendick discloses, in Figures 1-6,
A system (Moellendick; Fig. 1-6) for reducing friction between a casing string (Moellendick; drill pipe 30 can function as a casing string and is thus a casing string) and a bore of a subterranean well (Moellendick; wellbore 24) when moving the casing string within the bore of the subterranean well (Moellendick; Fig. 1-6), the system having: a roller bearing assembly (Moellendick; friction reducing stabilizer 56) including: a bearing body (Moellendick; the body of the friction reducing stabilizer 56); and a plurality of spherical bearings (Moellendick; plurality of bearing balls 132) spaced around an outer diameter of the bearing body (Moellendick; Fig. 3-5); where the bearing body is secured in line with the casing string (Moellendick; Fig. 1-3; [0024] 

Regarding claims 3 and 11, Moellendick discloses where the bore of the subterranean well is an open bore with an irregular inner diameter surface (Moellendick; the portion of the wellbore 24 that is downhole from liner 28).

Regarding claim 4, Moellendick discloses where the casing string is a liner string (Moellendick; drill pipe 30 can function as a liner string and is thus a liner string).

Regarding claim 5, Moellendick discloses where the bore of the subterranean well includes an overall change in angle of the bore of more than seventy degrees over a length of the bore (Moellendick; lateral section 52 of wellbore 24).

Regarding claims 6 and 14, Moellendick discloses where each of the plurality of spherical bearings are secured to the bearing body such that each of the plurality of spherical bearings remains in a fixed location on the outer diameter of the bearing body (Moellendick; Fig. 3-5).

Regarding claims 7 and 15, Moellendick discloses where each of the plurality of spherical bearings are secured to the bearing body such that each of the plurality of spherical bearings is operable to rotate in any direction around a center of the spherical bearing (Moellendick; Fig. 3-5; [0020] the bearings have free rotation to “facilitate axial and/or rotational translation of the drill pipe 30”).

Regarding independent claim 9, Moellendick discloses, in Figures 1-6, the invention substantially the same as described above in reference to independent claim 1, and 
A method (Moellendick; Fig. 1-6) for reducing friction between a casing string (Moellendick; drill pipe 30 can function as a casing string and is thus a casing string) and a bore of a subterranean well (Moellendick; wellbore 24) when moving the casing string within the bore of the subterranean well (Moellendick; Fig. 1-6), the method including: securing a roller bearing assembly (Moellendick; friction reducing stabilizer 56) in line with the casing string (Moellendick; Fig. 1-3; [0024] “friction reducing stabilizer 56 is coupled between first and second segments 120 and 122 of drill pipe 30 with connectors 124” so that the stabilizer 56 is in line with the drill pipe/casing), where the roller bearing assembly includes: a bearing body (Moellendick; the body of the friction reducing stabilizer 56); and a plurality of spherical bearings (Moellendick; plurality of bearing balls 132) spaced around an outer diameter of the bearing body (Moellendick; Fig. 3-5).

Regarding claim 12, Moellendick discloses further including moving the casing string through the bore of the subterranean well (Moellendick; Fig. 1-2), where the casing string is a liner string (Moellendick; drill pipe 30 can function as a liner string and is thus a liner string).

Regarding claim 13, Moellendick discloses further including moving the casing string through the bore of the subterranean well (Moellendick; Fig. 1-2), where the bore of the subterranean well includes an overall change in angle of the bore of more than seventy degrees over a length of the bore (Moellendick; lateral section 52 of wellbore 24).

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirk et al. US20030159834.
Regarding independent claim 17, Kirk discloses, in Figures 1-4 and 8-14,


Regarding claim 18, Kirk discloses where the bearing body is sized to be removably attached to an outer diameter of the casing string and stationary relative to the casing string (Kirk; [0043] “grub screws”).

Regarding claim 19, Kirk discloses where the bearing body is secured in line with the casing string (Kirk; [0043] the bearing body has a diameter that is similar with the diameter of the casing string and is thus in line with the casing string).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheek US4372622 in view of foreign patent document Potter WO2014167315.
Regarding claim 2, Cheek discloses where a bearing maximum outer diameter of the roller bearing assembly is greater than a string maximum outer diameter of the casing string (Cheek; Fig. 2).
Cheek does not disclose where a bearing maximum outer diameter of the roller bearing assembly is no greater than a string maximum outer diameter of the casing string.
Potter teaches where a maximum outer diameter of the assembly is no greater than a string maximum outer diameter (Potter; page 5 lines 31-32 to page 6 lines 1-4; the radially outermost diameter of the outer surface of stabilizer blades is less than the maximum outer diameter of devices).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative diameter of the bearing maximum outer diameter of the roller bearing assembly to the string maximum outer diameter of the casing string as taught by Cheek to be no greater than a string maximum outer diameter of the casing string as taught by Potter for the purpose of minimizing the risk of the roller bearing assembly getting stuck along a ledge/lip of a wellbore.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moellendick US20130319684 in view of foreign patent document Potter WO2014167315.
Regarding claims 2 and 10, Moellendick discloses where a bearing maximum outer diameter of the roller bearing assembly is than a string maximum outer diameter of the casing string (Moellendick; Fig. 1-2).
no greater than a string maximum outer diameter of the casing string.
Potter teaches where a maximum outer diameter of the assembly is no greater than a string maximum outer diameter (Potter; page 5 lines 31-32 to page 6 lines 1-4; the radially outermost diameter of the outer surface of stabilizer blades is less than the maximum outer diameter of devices).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative diameter of the bearing maximum outer diameter of the roller bearing assembly to the string maximum outer diameter of the casing string as taught by Moellendick to be no greater than a string maximum outer diameter of the casing string as taught by Potter for the purpose of minimizing the risk of the roller bearing assembly getting stuck along a ledge/lip of a wellbore.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheek US4372622 in view of Stoltz US5358042.
Regarding claim 5, Cheek discloses where the bore of the subterranean well includes an overall change in angle of the bore of more than degrees over a length of the bore (Cheek; Fig. 2).
Cheek does not disclose more than seventy degrees over a length of the bore.
Stoltz teaches where the bore of the subterranean well includes an overall change in angle of the bore of more than degrees over a length of the bore (Stoltz; Fig. 7; abstract; col. 1:14-16).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify change in bore angle as taught by Cheek to be more than seventy degrees over a length of the bore as taught by Stoltz for the purpose of creating production wells and injection wells (Stoltz; col. 1:14-16).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheek US4372622 in view of Cheng et al. US20150136403.
Regarding claim 8, Cheek discloses where the subterranean well has a pressure in a range of pounds per square inch and a temperature in a range of degrees Fahrenheit (Cheek; Fig. 2).
Cheek is silent regarding a pressure in a range of 5000 to 15000 pounds per square inch and a temperature in a range of 200 to 350 degrees Fahrenheit.
Cheng teaches where the subterranean well has a pressure in a range of pounds per square inch and a temperature in a range of degrees Fahrenheit (Cheng; [0014] greater than 300-degrees F and 10,000-psi).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by Cheek so that the pressure and temperature are in the range of 5000-15000-psi and 200-350 degrees-F as taught by Cheng for the purpose of accessing a desired reservoir production zone which may be located in high-temperature high-pressure reservoirs.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moellendick US20130319684 in view of Cheng et al. US20150136403.
Regarding claims 8 and 16, Moellendick discloses where the subterranean well has a pressure in a range of pounds per square inch and a temperature in a range of degrees Fahrenheit (Moellendick; Fig. 1).
Moellendick is silent regarding a pressure in a range of 5000 to 15000 pounds per square inch and a temperature in a range of 200 to 350 degrees Fahrenheit.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by Moellendick so that the pressure and temperature are in the range of 5000-15000-psi and 200-350 degrees-F as taught by Cheng for the purpose of accessing a desired reservoir production zone which may be located in high-temperature high-pressure reservoirs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Anderson US5715898 teaches a downhole stabilizer with roller bearings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	3/28/22